Citation Nr: 0423097	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1955 to 
August 1957.  

This matter arises from a June 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


FINDINGS OF FACT

1.  There is a nonunion of the fracture of the right ulnar 
styloid process, limited right wrist motion, and mild 
weakness with no evidence of ankylosis, impairment of 
supination or pronation, false movement, or a flail false 
joint.  

2.  The veteran's service-connected right wrist disability 
results in mild, incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
right wrist fracture, but no greater, has been demonstrated.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5210-5215, 5307 (2003).

2.  The criteria for a separate 10 percent rating for 
paralysis of the ulnar nerve, but no greater, has been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8516 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in April 2002, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The June 2002 rating decision and October 2002 statement of 
the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased evaluation.  The October 2002 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran reports treatment for his service connected 
disability through the San Juan VA Medical Center (VAMC).  
Those records have been associated with the claims file.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded an examination for VA purposes in October 2002.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2003).  It is noteworthy that the pyramiding 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2003).

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

Service connection for residuals of a fracture of the right 
radius and ulna with fibrosis and muscle atrophy of the wrist 
was granted in December 1957.  A 10 percent disability 
evaluation was assigned.  By a rating action dated in June 
1960, the 30 percent disability evaluation assigned for the 
veteran's right wrist disability was decreased to 10 percent.  
The 10 percent disability has remained in effect since that 
time.

Medical records from the San Juan VAMC were associated with 
the veteran's claims folder.  Dated between May 2001 and May 
2002, those records document the veteran's treatment for 
problems related to the right wrist, hand, and fingers.  He 
was seen in May 2001 for complaints of persistent pain and 
numbness of the right hand.  He was noted to have a history 
of carpal tunnel syndrome surgery in 1980 and trigger finger.  
Range of motion was intact.  Muscle tone was adequate.  There 
were no deformities.  There was also no evidence of gross 
motor or sensory impairment.  The veteran was referred for an 
EMG.  An August 2001 treatment report indicated the pain had 
improved with Naproxen.  The examiner noted that the EMG had 
been suggestive of axonal neuropathy of the right ulnar 
nerve, which was most probable secondary to trauma.  

A November 2001 treatment note indicated that the veteran 
continued to experience right hand pain that was limiting his 
ability to grasp.  Similarly, in December 2001, the veteran 
reported having difficulty performing some of his self-care 
and job-related activities due to atrophy of right (dominant) 
palm muscle.  He was provided additional occupational therapy 
exercises.  Improved range of motion, handgrip, and endurance 
was noted in treatment notes dated in January 2002.  

An occupational therapy evaluation note dated in January 2002 
indicated that the veteran was able to complete opposition of 
the fingers.  He complained of weakness of his right hand and 
forearm.  Some edema was observed in his right wrist and 
atrophy of the right hand palm muscles.  He was able to 
complete a fist with 40 pounds of strength.  Fist strength in 
the left hand was 55 pounds.

The veteran was afforded a VA orthopedic examination in 
October 2002.  He complained of moderate right wrist pain 
with pulling doors, washing dishes, bathing, and using a 
hammer.  He said the pain was relieved by medications and 
physical therapy, to include handgrip exercises.  He referred 
to occasional numbness of the right fourth and fifth digits.  
He also referred to trigger fingers.  The veteran denied any 
recent hospitalizations or surgeries for his right wrist 
disability.  He also denied any absences from work due to his 
right wrist in the past year.  He said his right wrist 
disability did not have any adverse effect on his job 
functions, but, with respect to his daily activities, he was 
unable to use heavy tools or lift heavy objects because of 
his right wrist.

On physical examination, there was large prominent bony 
deformity of all bones of the right wrist on the dorsum.  The 
examiner noted that X-rays revealed a nonunion fracture of 
the right ulnar styloid process.  There was intraarticular 
involvement of the right wrist, which all noted to be seen on 
x-ray.  There was no shortening or false joint.  There was a 
right distal deviation of 15 degrees.  There was no 
tenderness to palpation, drainage, edema, painful motion, 
redness, or heat of the right wrist.  The veteran had mild 
weakness of the right hand muscle with a muscle strength of 
4/5.  The right wrist joint was stable.  Flexion of the right 
wrist was to 45 degrees and extension was to 40 degrees.  The 
veteran could touch the tip of all his fingers of the right 
hand to the median transverse fold of the palm.  There was no 
atrophy of thenar or hypotheenar muscles of the right hand.  
He did not have an "ape hand" or Griffin claw deformity.  
There were no trophic disturbances.  With respect to the 
veteran experiencing additional loss of range of motion or 
function due to pain, fatigue, weakness, or endurance, the 
examiner stated that the veteran was within normal limits.  
The diagnosis was residuals of Colles' fracture with bad 
alignment, distal end of the right radius.

The veteran's right wrist disability is currently evaluated 
as 10 percent disabling.  Under Diagnostic Code 5211, for 
impairment of the ulna, a 10 percent evaluation is warranted 
for malunion of the ulna of the major extremity, with bad 
alignment.  A 20 percent evaluation is warranted for nonunion 
of the ulna on the major extremity in the lower half.  A 30 
percent evaluation requires nonunion in the upper half with 
false movement, without loss of bone substance or deformity.  
A 40 percent evaluation requires nonunion in the upper half 
with false movement and loss of bone substance (1 inch 
(2.5cms.) or more) and marked deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (2003). 

Diagnostic Code 5212 provides that, for impairment of the 
radius, a 10 percent evaluation is warranted for malunion of 
the radius of the major extremity, with bad alignment.  A 20 
percent evaluation is warranted for nonunion of the radius on 
the major extremity in the lower half.  A 30 percent 
evaluation requires nonunion in the upper half with false 
movement, without loss of bone substance or deformity.  A 40 
percent evaluation requires nonunion in the upper half with 
false movement and loss of bone substance (1 inch (2.5cms.) 
or more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212 (2003).

The record establishes that the veteran's service-connected 
right wrist fracture resulted in nonunion of the right ulnar 
styloid process, and that the veteran is right hand dominant.  
Resolving doubt in the veteran's favor, a 20 percent rating 
under Diagnostic Code 5211 is warranted.  A higher rating 
under this Diagnostic Code would be inappropriate because the 
veteran's fracture does not involve the upper half of the 
ulna.  

With respect to Diagnostic Code 5212, the Board notes that an 
X-ray taken in January 1958 showed a well-healed fracture of 
the distal end of the radius with minimal dorsal angulation 
of the distal fragments.  A July 1960 X-ray showed deformity 
of the distal end of the radius secondary to the healed 
fracture.  In other words, while there is positive evidence 
of malunion of the radius, there is clearly no basis for 
assigning a rating greater than 20 percent under Diagnostic 
Code 5212.

The Board has taken into account the veteran's complaints of 
loss of motion of the right wrist.  Limitation of motion of 
the major wrist is rated 10 percent when palmar flexion is 
limited in line with forearm, or when dorsiflexion is less 
than 15 degrees.  This is the maximum rating for limitation 
of wrist motion.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2002).  By virtue of this decision, the veteran's right 
wrist disability has been evaluated as 20 percent disabling, 
which exceeds the maximum rating assignable under Diagnostic 
Code 5215.  The Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As the veteran is receiving a rating 
that exceeds the maximum schedular rating for limitation of 
motion of the wrist, there is no basis for a rating greater 
than 20 percent based on limitation of motion due to any 
functional loss.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Consideration has also been given to the veteran's complaints 
of loss of grip strength.  Diagnostic Code 5307 provides that 
impairment of Muscle Group VII of the major upper extremity 
warrants a noncompensable rating where it is slight, a 10 
percent rating where it is moderate, a 30 percent rating 
where it is moderately severe, or a 40 percent rating where 
it is severe.  Muscle Group VII, which controls flexion of 
the wrist and fingers, consists of the muscles arising from 
internal condule of the humerus (the flexors of the carpus 
and long flexors of fingers and thumb, and the pronator).  
The report of the October 2002 VA examination indicated that 
the weakness of the veteran's right hand muscles was 
"mild."  There were no indications on palpation of the 
right wrist of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
38 C.F.R. § 4.56(c) (2003).  A rating in excess of 20 percent 
under Diagnostic Code 5307 is not assignable.

The Board's review included looking at other Diagnostic Codes 
for rating the veteran's right wrist disability and they do 
not provide a method for assigning a higher evaluation.  The 
veteran does not have ankylosis of the wrist or impairment of 
supination or pronation.  There is also no evidence that the 
veteran's service-connected right wrist disability resulted 
in a non-union of the radius and ulna with flail false joint.  
Higher ratings under Diagnostic Codes 5210, 5213, and 5214 
are not applicable.

In addition to veteran's orthopedic complaints, the Board 
notes that there is evidence that the veteran experiences 
neurological complications stemming from his service-
connected right wrist disability.  A November 1980 Hospital 
Summary from the San Juan VAMC indicated that the veteran 
underwent a "release of carpal tunnel."  The treating 
physician indicated that the veteran's right carpal tunnel 
syndrome was secondary to his wrist fracture.  Similarly, in 
a letter received in December 1981, F. Saez, J.R., M.D., 
stated that the veteran developed carpal tunnel syndrome 
secondary to a deformed wrist due to an old service-connected 
disability.  The EMG conducted in May 2001 was suggestive of 
axonal neuropathy of the right ulnar nerve that was most 
probably secondary to trauma.  

Diagnostic Code 8516 for paralysis of the ulnar nerve 
provides a 60 percent disability rating for complete 
paralysis in the major extremity, and a 50 percent rating for 
the minor extremity, characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in the 
major extremity (20 percent if minor); and a 40 percent 
rating for severe residuals in the major extremity (30 
percent if minor).  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2003).

The evidence of record shows that the veteran complains of 
occasional numbness of the right fourth and fifth finger 
digits.  He also refers to trigger fingers.  No other 
neurological complications have been identified, to include 
any involvement of the median nerve (carpal tunnel syndrome).  
The Board finds that the neurological deficit relating to the 
veteran's right wrist fracture would best be described as 
mild.  As such, the Board holds that a separate 10 percent 
rating is warranted for incomplete paralysis of the ulnar 
nerve.  See Esteban.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
right wrist disability and there is no objective evidence of 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a 20 percent disability rating for residuals 
of a right wrist fracture with bad alignment, distal end, is 
granted, subject to the criteria governing payment of 
monetary benefits.

Entitlement to a 10 percent disability rating for incomplete 
paralysis of the right ulnar nerve is granted, subject to the 
criteria governing payment of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



